It appears that H. and G. L. Coleman let a contract to the Engineering and Finance Company to build houses on certain lots. The Engineering and Finance Company sub-let the plumbing work to the S. & H. Plumbing Company who secured the materials necessary for the plumbing from the plaintiff herein M. J. Gibons, Supply Co. The Plumbing Company at this time was doing work under other contracts for the Engineering and Finance Company. The Engineering and Finance Company gave the plumbing company a trade acceptance for $4000 as part compensation for work done and the trade acceptance was negotiated to Gibons Supply Company on its whole account. The account included materials furnished for Coleman and others. H. G. and L. Coleman Company did not demand affidavits stating the payment of the materials furnished and gave the Engineering Company a check for $2000 which was indorsed and delivered to Gibons Company, with the request that it be applied on the payment of the trade acceptance. Sub sequently the Gibons Company filed a mechanic’s lien on the Coleman houses. The Montgomery Common Pleas held the liens to be good and that a proper application of the payment of $2000 had been made. The Appeals held that there was no right to apply the $2000 on another indebtedness to the prejudice of Coleman.
The Gibons Company in the Supreme Court contends:
1. That the $200 indorsed to it and applied on the trade acceptance was properly done according to instructions.
2. That the liens should be held valid.